UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.For the fiscal year ended June 30, 2007. oTransition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.For the fiscal year ended June 30, 2007. Commission file number 000-25839 IMPLANT SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 04-2837126 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification number) 107 Audubon Road, #5, Wakefield, MA 01880 (Address of Principal Executive Offices) (Zip Code) 781-246-0700 (Registrant’s Telephone Number, Including Area Code) Securities Registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.10 par value American Stock Exchange Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o No x Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.
